UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1985



CYNTHIA BERNICE WHITE,

                                              Plaintiff - Appellant,

          versus


ANTHONY SANCES, JR., Ph.D., individually; BIO-
MECHANICS INSTITUTE, LIMITED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-2128-AW)


Submitted:   January 26, 2001             Decided:   March 13, 2001


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erik D. Frye, Greenbelt, Maryland, for Appellant. John A. McCauley,
Andrew M. Dansicker, VENABLE, BAETJER & HOWARD, L.L.P., Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cynthia Bernice White appeals the district court’s orders:

granting Defendants’ motion to dismiss this action alleging breach

of contract, negligence, and professional malpractice; and denying

her motion for reconsideration.       We have reviewed the record and

the district court’s orders and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.    See White

v. Sances, No. CA-99-2128-AW (D. Md. filed April 26, 2000, entered

April 27, 2000; filed June 22, 2000, entered June 23, 2000).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                  2